Citation Nr: 0408651	
Decision Date: 04/02/04    Archive Date: 04/16/04

DOCKET NO.  03-20 844	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to special monthly compensation based on the need 
for regular aid an attendance of another person or on the 
basis of being housebound for the period from September 1, 
1960, to September 29, 1964.	


ATTORNEY FOR THE BOARD

David T. Cherry, Counsel


INTRODUCTION

The veteran served on active duty from November 1951 to 
November 1955 and from July 1957 to April 1959. 

This case comes before the Board of Veterans' Appeals (Board) 
from a May 2000 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO), located in Oakland, 
California.

Although the RO listed the issue in the June 2003 statement 
of the case as entitlement to special monthly compensation 
because of the need for aid and attendance or being 
housebound of the period from April 10, 1959, to January 1, 
1965, the veteran contends that he is only entitled to 
special monthly compensation from September 1, 1960, to 
September 29, 1964, the period that he was considered 
incompetent and had an appointed conservator.  Therefore, the 
issue is as stated on the title page.

This appeal is REMANDED to the RO via the Veterans Benefit 
Administration (VBA) Appeals Management Center (AMC), in 
Washington, DC.  VA will notify you if further action is 
required on your part.

In a March 1967 statement, the veteran raised the issue of 
entitlement to compensation under the provisions of what is 
now known as 38 U.S.C.A. § 1151 for a left knee disorder 
resulting from treatment at a VA hospital in Downey, 
Illinois.  The veteran in a July 1984 statement raised the 
issues of an increased rating for Bell's palsy; compensation 
based on treatment of peptic ulcer at a VA hospital in San 
Francisco, California, in the early 1970s; and compensation 
under the provisions of what is now known as 38 U.S.C.A. § 
1151 for a right knee disorder resulting from treatment at a 
VA hospital in Downey, Illinois, in the early 1960s.  In an 
August 1984 statement, he also raised the issues of service 
connection for a visual disorder and tinnitus as secondary to 
the service-connected Bell's palsy.  In a June 2000 
statement, the veteran raised the issue of entitlement to an 
effective date prior to July 26, 1985, for a 100 percent 
schedular disability rating for schizophrenia.  Additionally, 
in an August 2001 statement, he appeared to raise the issue 
of entitlement to Supplemental Service Disabled Veterans' 
Insurance (SRH).  These matters are referred to the RO, to 
include any referral to the VA RO and Insurance Center in 
Philadelphia, Pennsylvania.





REMAND

During the period from September 1, 1960, to September 29, 
1964, the veteran received outpatient treatment at the VA 
medical center in Chicago, Illinois, West Side Division.  
Records from that facility, along with the VA medical center 
in Downey, Illinois, and the Social Security Administration, 
may be available.  VA's duty to assist the claimant includes 
obtaining relevant medical records in order to determine the 
nature and extent of the veteran's disability.  38 C.F.R. 
§ 3.159(c) (2003).

To ensure that the VA has met its duty to assist the claimant 
in developing the facts pertinent to the claims and to ensure 
full compliance with due process requirements, the case is 
REMANDED for the following development:

1.  Ask the veteran to identify any 
medical treatment or follow-up for 
psychiatric symptomatology from September 
1960 to September 1964.  Obtain all 
outpatient records from the VA medical 
center in Chicago, Illinois, West Side 
Division from September 1960 to September 
1964.  Attempt to obtain all records from 
the VA hospital that was located in 
Downey, Illinois, from September 1960 to 
September 1964, to include all records 
from the hospitalization from July 22, 
1960, to June 2, 1961.  Obtain any other 
identified records.  Associate all 
records with the claims folder.  If any 
request for private or VA treatment 
records is unsuccessful, notify the 
veteran appropriately.  38 C.F.R. 
§ 3.159(e).

2.  Obtain copies of all medical and 
other records considered by the Social 
Security Administration (SSA) for all 
claims for Social Security disability 
benefits filed by the veteran, along with 
copies of all SSA decisions.  If any 
request for SSA records is unsuccessful, 
notify the veteran appropriately.  
38 C.F.R. § 3.159(e).

3.  Associate the veteran's vocational 
rehabilitation file with the claims 
folder.

4.  Associate the veteran's insurance 
file with the claims folder.

5.  The RO must review the claims folder 
and ensure that all notification and 
development action required by 
38 U.S.C.A. §§ 5102, 5103, and 5103A 
(West 2002) are fully complied with and 
satisfied.  

6.  Thereafter, the RO should 
readjudicate the veteran's claim.  If the 
benefit sought on appeal remains denied, 
the veteran should be provided a 
supplemental statement of the case 
(SSOC).   The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An 
appropriate period of time should be 
allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	CHERYL L. MASON
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




